United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-3692
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                 Tyson Ray Wahlen

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                    for the Northern District of Iowa - Eastern
                                  ____________

                             Submitted: April 27, 2021
                               Filed: April 30, 2021
                                   [Unpublished]
                                  ____________

Before GRUENDER, MELLOY, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      Tyson Wahlen appeals after he pleaded guilty to a drug offense and the district
     1
court sentenced him to 178 months in prison, below the advisory United States

         1
       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
Sentencing Guidelines range. His counsel has moved to withdraw and has filed a
brief under Anders v. California, 386 U.S. 738 (1967), challenging the sentence as
substantively unreasonable.

       Having reviewed the record under a deferential abuse-of-discretion standard
of review, see Gall v. United States, 552 U.S. 38, 41 (2007), we conclude the district
court did not impose an unreasonable sentence. The court properly considered the
factors set forth in 18 U.S.C. § 3553(a), and there is no indication that the court
overlooked a relevant factor, gave significant weight to an improper or irrelevant
factor, or committed a clear error of judgment in weighing relevant factors. See
United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en banc) (explaining
the standard of review); United States v. Richart, 662 F.3d 1037, 1054 (8th Cir. 2011)
(concluding that a mere disagreement with how the district court reasonably weighed
the relevant factors is insufficient to demonstrate an abuse of discretion).
Furthermore, the court did not err in declining to vary downward further based on
Wahlen’s policy disagreement with the relevant Guidelines for methamphetamine
offenses. See United States v. Sharkey, 895 F.3d 1077, 1082 (8th Cir. 2018) (per
curiam) (explaining that a district court does not abuse its discretion when it
considers but rejects a request to vary downward based on a policy disagreement over
Guidelines sentencing disparities). Finally, we have independently reviewed the
record under Penson v. Ohio, 488 U.S. 75 (1988), and have found no non-frivolous
issues for appeal.

      Accordingly, we affirm the judgment, and we grant counsel’s motion to
withdraw.
                    ______________________________




                                         -2-